Citation Nr: 0023679	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities, to include narcolepsy, chest pains, respiratory 
problems, and droopy eyelids and pain in both eyes, claimed 
to have been sustained during hospitalization in a VA 
hospital from October to November 1975.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1948 and from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The case was remanded to the RO in May 1997 and May 1998 for 
additional development.  The case is again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant facts necessary for an equitable disposition 
of the veteran's appeal have been obtained by the RO.

2.  No disability is shown to have been either caused or 
aggravated during, or as a result of, a period of VA hospital 
treatment from October to November 1975.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for disabilities, to include narcolepsy, 
chest pains, respiratory problems, and droopy eyelids and 
pain in both eyes, claimed to have been sustained during 
hospitalization in a VA hospital from October to November 
1975, have not been meet.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.358 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the veteran's claims file reveals that he 
originally sought entitlement to service connection for an 
eye disorder in 1957.  He claimed that his vision had 
decreased due to military service.  The veteran's claim was 
denied in 1957.  His eye condition was noted to be related to 
visual acuity and determined to be a congenital condition, 
not a disability for VA purposes.

Associated with the claims file are treatment records from 
St. Elizabeth's Hospital for the period from February 1975 to 
March 1975.  The records noted a history of head trauma to 
the left side of the head in 1968.  Since that time, the 
veteran complained of headaches, dizziness and diplopia.  A 
skull x-ray was interpreted to show no evidence of increased 
intracranial pressure or abnormal calcification.  A 
cerebrovascular flow and imaging study was interpreted to 
show no significant pathology.  The veteran's final diagnosis 
was persistent headaches secondary to cervical sprain or 
strain and cerebral insufficiency.  The veteran's physician 
was listed as Paul Mahar, Sr., M.D.

The veteran submitted a claim to establish service connection 
for head trauma and double vision in May 1975.  

In August 1975, the veteran submitted a Medical Statement, 
signed by Dr. Mahar.  The statement gave a history of trauma 
while at work, which resulted in severe nuchal strain, 
secondary to trauma.  Dr. Mahar provided a list of symptoms 
that included permanent severe neck pain, dizziness and 
frequent fainting.  The veteran was deemed to be permanently 
unemployable due to his symptoms.

The veteran was afforded VA examinations in August and 
September 1975.  On a VA Form 21-2545 the veteran reported 
that he had suffered an injury to his right wrist when he had 
become dizzy at home and his left knee gave way causing him 
to fall.  At his ophthalmology examination, the veteran 
claimed that he suffered from diplopia in his left eye and 
saw three images with both eyes.  The examiner provided a 
diagnosis of alleged triplopia, cause undetermined.  The 
examiner further stated that the eye examination was 
essentially normal.  The motility studies revealed no 
abnormalities of the neuromuscular apparatus of the eye with 
good range of motion in all cardinal positions of gaze.  The 
claim of triplopia was noted as bizarre in nature and 
inconsistent with studies by Maddox rod and ocular motility 
studies.  Vision was described as normal and correctable to 
20/15 on the right and 20/20 on the left.

The veteran was afforded a neuropsychiatric examination.  He 
gave a history of head injury in 1968.  He complained of a 
constant headache since that time.  He also said that he 
suffered from blackout spells on and off, three to four times 
per month.  He said that his headaches would skip a month and 
then he would have them again, three to four times a month.  
The veteran also said that he always had a warning of a few 
seconds when he would feel dizzy and then fall over with a 
partial seizure.  He said that he never lost total 
consciousness or had a loss of bowel or bladder control.  He 
said that he had difficulty remembering things and dates.  
His main complaints were his head, dizziness and eye trouble.  
The examiner provided a diagnosis of residual head injury 
with cerebral concussion and probable skull fracture of the 
left frontal region in the left orbital ridge, according to 
history.

The veteran's claim for service connection for a head injury 
and diplopia was denied in October 1975.

The veteran submitted a statement in February 1976 wherein he 
addressed a number of issues.  He also stated that he was 
given an overdose of Dilantin during his last VA 
hospitalization in November 1975.  He said that he then fell 
out of bed and knocked out a gold plate in his teeth.  He 
went on to describe other symptoms that he attributed to the 
overdose.  He submitted several additional statements in 
March and April 1976 in which he discussed some of the 
continuing side effects from the overdose, including an 
inability to stay awake.

Associated with the claims file was a letter to the veteran 
from the Acting Director of the Cleveland VA hospital dated 
in March 1976.  The letter noted that the hospital's Chief of 
Staff had reviewed the veteran's records.  The letter said 
that, unless the veteran was continuing to take Dilantin and 
Phenobarbital, it was impossible for his present symptoms to 
be related to medication provided in November 1975.  

In June 1976, the veteran submitted a claim for entitlement 
to benefits as a result of injuries he said that he sustained 
when he was given an overdose of Dilantin and Phenobarbital.  
He said that he injured his mouth and teeth and suffered a 
small stroke, which left him with a weakness in his right 
arm.  

In addition to his claim for compensation, the veteran 
included a copy of a letter that was written to then 
Representative Wilbur Hays by the Acting Director of the VA 
hospital in Cleveland, Ohio.  The letter was dated in January 
1976 and noted that the veteran was originally hospitalized 
at the VA hospital in June and July 1975 for complaints 
related to his left knee.  He had a history of epileptic 
activity and was placed on Dilantin and Phenobarbital in an 
attempt to control the seizure activity.  The veteran was 
then released to follow a course of therapy for his left 
knee.  However, the veteran was readmitted to the hospital in 
October 1975 for surgery on his left knee.  The veteran said 
that, despite his medications, he continued to experience 
seizure activity, with the latest activity occurring 
approximately 5 days prior to admission.  The veteran was 
given a neurological evaluation and it was recommended that 
his medication be increased prior to surgery in an attempt to 
completely control his seizure activity.  The letter also 
stated that monitoring of the veteran's blood levels two days 
prior to surgery indicated that his medication levels were 
"perhaps too high" and the dosages were decreased.  After a 
fall, the veteran complained of feeling weak and dizzy and 
refused to remain in the hospital for further treatment.  The 
veteran returned to the hospital in January 1976 complaining 
of headaches, weakness, and numbness of the right arm.  

Associated with the claims file are VA treatment records for 
the period from June 1965 to November 1976.  The records 
include hospital summaries for the periods from June 19, 
1975, to July 12, 1975, and from October 26, 1975, to 
November 16, 1975, as well as outpatient treatment records 
through November 1976.  The earlier summary noted that the 
veteran first reported seizure activity while in the 
hospital.  He was placed on Dilantin and Phenobarbital.  He 
later underwent arthroscopic surgery on his left knee.  
Further surgery was determined to be unnecessary at that time 
and the veteran was discharged from the hospital.  He was 
readmitted in October 1975 with continued complaints of left 
knee problems.  The second summary noted a history of seizure 
activity with the last seizure six days prior to admission.  
The veteran's Dilantin and Phenobarbital levels were noted to 
have been suboptimal.  Physical examination showed a full 
range of motion and muscle strength for the extremities 
except for the knees.  An electroencephalogram (EEG) showed a 
left temporal focus.  A brain scan was interpreted as normal 
as were skull x-rays.  Because the veteran's Dilantin and 
Phenobarbital levels were found to be suboptimal, his surgery 
was delayed and the dosages increased.  The veteran became 
increasingly somnolent and somewhat depressed.  The summary 
noted that the veteran fell on November 14, 1975, but was not 
unconscious.  The summary said that he may have either 
suffered a seizure or become dizzy while standing at the foot 
of his bed.  The veteran suffered a small laceration of his 
upper lip, which did not require suture.  His neurologic 
examination and skull x-rays were normal.  It was noted that 
the Dilantin and Phenobarbital levels had been elevated two 
days prior to the fall but were then decreased.  The veteran 
was discharged to home.

A January 1976 treatment record reflects that the veteran 
complained of right-sided weakness.  He also complained of 
sleepiness.  The assessment was paresis and paresthesia of 
the right arm and hand.  A neurological consultation, dated 
in February 1976, said that the veteran probably did not have 
seizures and discontinued his medications.  It was noted that 
the main complaint was sleepiness.  A neurology clinic entry, 
dated in May 1976, reported that the veteran complained of 
being somnolent all of the time.  He also said that his eyes 
hurt since his "overdose."  A review of his physical 
systems was reported as negative except for numbness and 
tingling in both hands.  He reported one episode of sudden 
loss of use of right arm and hand.  He was able to 
concentrate quite well, and was oriented times three.  His 
memory for recent and remote events was noted as "ok."  The 
impression was rule out metabolic encephalopathy.  An entry 
dated in June 1976 reported a normal EEG.  A July 1976 entry 
reported no history of snoring or symptoms suggestive of 
sleep apnea.  There were no central nervous system symptoms 
present.  Finally, an entry dated in November 1976 noted that 
the veteran had a full range of motion with normal tone and 
no evidence of atrophy of the arms, hands or lower legs.  He 
did have the appearance of droopy upper eyelids.  The 
examiner noted the veteran appeared drowsy on the basis of 
the drooping eyelids however there was no increase in the 
drooping upon sustained elevation of the upper eyelid.  There 
was no history of fatigue accentuating muscle weakness. 

Also associated with the claims file are private records from 
St. Elizabeth Hospital Medical Center for a period of 
inpatient treatment in December 1977.  The veteran was 
admitted with clinical impressions of rule out narcolepsy and 
rule out reticular damage.  No physical abnormalities were 
noted at the time of his admission physical examination.  An 
EEG was interpreted as normal with frequent brief episodes of 
normal drowsy pattern.  The veteran had no complaints of 
shortness of breath, dyspnea on exertion, orthopnea or chest 
pain.  The veteran was noted to sleep excessively during his 
time in the hospital.  The veteran's discharge diagnoses were 
acute cervical strain and hypersomnia, etiology unknown.

Associated with the claims file is letter from the State of 
Ohio, Bureau of Disability Determination, dated in November 
1979.  The letter informed the veteran that it was determined 
that he was able to work since September 1979.  The letter 
further noted that the veteran was initially determined to be 
disabled due to neck pain, dizzy spells and excessive 
sleepiness.  It was noted that current medical evidence 
showed some limitation of motion of the neck with x-ray 
evidence of minor arthritic changes.  There was no nerve 
damage and the veteran was said to have good muscle strength 
and normal reflexes.  A complete neurological examination was 
described as entirely normal and an EEG and brain scan done 
in the past were both normal.  The veteran was also noted to 
have good vision.  Finally, the letter stated that there were 
no medical findings to support the veteran's complaints of 
dizziness and excessive sleepiness.  

The veteran submitted a letter from Dr. Mahar to the Bureau 
of Disability Determination, dated in December 1979.  The 
letter recounted that the veteran suffered head injuries at 
work in 1968 and 1969 and had never made any appreciable 
recovery.  He listed the veteran's symptoms as weakness, and 
inability to concentrate.  He then noted that the veteran was 
treated at the VA hospital in Cleveland where he was given 
medication that induced severe sleepiness.  Dr. Mahar noted 
that the sleepiness persisted.  He further stated that, based 
on his 10 years of treating the veteran, he was permanently 
and totally disabled as a result of symptoms related to his 
trauma.  

Dr. Mahar submitted another medical statement on behalf of 
the veteran in June 1980.  The statement related that the 
veteran suffered a head injury in August 1968.  He then 
recovered from that and returned to work but was hurt again 
in February 1969.  Dr. Mahar listed the veteran's symptoms as 
headache, neck stiffness, inability to carry on any sustained 
activity, and severe dizziness.  He stated that there were no 
relative physical findings.  Dr. Mahar listed diagnoses of 
status post skull fracture with epileptic seizures, 
prostatism, chondromalacia patella of the left knee, and rule 
out narcolepsy.

In September 1982, the veteran submitted a copy of a billing 
statement from L. C. McIlvaine, D.D.S., dated in July 1982.  
The statement reflected that teeth, numbers 11 and 12, were 
extracted.  The veteran also submitted a copy of VA Form 10-
2357, Medication Card, dated in November 1976.  The form 
stated  "gold inlay fell out of mouth."  The date of the 
incident was listed as Sunday, November 16, 1976.  The 
veteran wrote comments on the billing statement that he had 
to have the two teeth pulled.  He added that two teeth in 
back and two teeth in front of his gold crown were knocked 
loose when he fell in his room.  He said that his teeth had a 
small groove cut in them to hold his gold crown.  The veteran 
stated that, since his crown fell out, his teeth had rotted.  

In July 1985, the veteran submitted an undated letter from 
Dr. Mahar that was addressed as "To Whom It May Concern."  
Dr. Mahar stated that he was the primary care physician for 
the veteran and familiar with his problems.  He also said 
that the veteran had epilepsy due the 1968 accident.  He 
added that narcolepsy developed during or after a stay at the 
VA hospital in Cleveland.  

Associated with the claims file were additional VA treatment 
records for the period from March 1981 to February 1988.  An 
entry dated in March 1981 noted that the veteran complained 
of sleeping 20 out of 24 hours and having pet mal-type 
seizures.  A neurology clinic entry, dated in September 1986, 
noted the veteran's complaints of continued seizures 
secondary to 1968 head trauma.  Physical examination reported 
that the veteran was alert and oriented times three with 
intact higher mental functions.  His cranial nerves were 
described as intact and he had normal gait and normal 
strength and tone.  Another neurology clinic note, dated in 
September 1987, noted that the veteran said he had not had a 
seizure episode since 1984-1985.  He continued to complain of 
hypersomnolence and blepharospasm with droopy eyelids.  He 
said that he slept 16 hours per day.  He denied any weight 
loss, change in appetite or falling asleep while driving.  He 
said that he was on no medications.  The examiner felt that 
the veteran might be suffering from sleep apnea and arranged 
for polysomnography study.  

The veteran was admitted to the Wade Park VA Medical Center 
(VAMC) for the study in October 1987.  The study was 
interpreted to show normal sleep and breathing pattern with 
adequate oxygen saturation.  The tester stated that the 
veteran's hypersomnolence was not explained by the study.  
His discharge diagnosis was hypersomnolence.  A neurology 
clinic note, dated in January 1988, reported that the veteran 
continued to complain of daytime hypersomnolence.  Physical 
examination reported no focal neurologic deficit.  There was 
bilateral ptosis with lid lag on forced eye opening.  The 
assessment noted that the most common cause of excessive 
daytime somnolence was sleep apnea, which had been ruled out, 
then narcolepsy but there was no clinical evidence for this, 
followed by idiopathic central nervous system hypersomnolence 
and metabolic toxic processes.  Finally, a neurology clinic 
entry dated in February 1988 reported that physical 
examination of the veteran was within normal limits except 
for bilateral ptosis with forced eyelid closure, again 
referred to as Bell's phenomena.  The assessment was that 
there was no identifiable neurological or medical problem by 
evaluation.  The veteran did not have other vegetative signs 
of depression and did not admit to being depressed.  The 
examiner noted that there was no further need for follow-up.

The veteran's claim for entitlement to compensation under 38 
U.S.C.A. § 1151 was denied by a Board decision dated in 
August 1982.  The veteran made several attempts to reopen his 
claim but they were denied by subsequent Board decisions 
dated in May 1985, February 1987 and August 1988.  

The veteran submitted his latest claim for benefits under 38 
U.S.C.A. § 1151 in February 1994.  The veteran contention was 
that he was disabled as a result of being overmedicated at 
the Cleveland VA hospital.  Specifically, the veteran alleged 
that he suffered from narcolepsy, chest pains, respiratory 
problems/shortness of breath, and droopy eyelids and pain in 
both eyes.  

In support of his claim the veteran submitted a letter from 
Robert Gilliland, M.D., dated in September 1997.  Dr. 
Gilliland noted that he had provided care to the veteran for 
excessive sleeping which had been diagnosed as narcolepsy.  
He said that neurological examination of the veteran had been 
normal except for an excessive amount of sleepiness or 
hypersomnolence.  Dr. Gilliland said that he had reviewed the 
hospital records from October and November 1975.  He said 
that, within a reasonable degree of medical certainty, it was 
probable that the veteran was toxic on Dilantin and that he 
fell and sustained a cerebral concussion.  Since that time he 
had continued to have signs and symptoms of hypersomnolence 
or narcolepsy.  Dr. Gilliland opined that there was causal 
relationship between the injury that occurred in the VA 
hospital in 1975 and the veteran's current medical situation.

Associated with the claims file are additional VA treatment 
records dated in 1990.  They reflect treatment provided to 
the veteran in February 1990 for complaints of chest pain and 
shortness of breath.  Also the veteran's eye complaints were 
treated in the optometry clinic.  He found to have a decrease 
in his near vision visual acuity and given a prescription.  
No other problems were identified.

The veteran was contacted by the RO and asked to provide 
information regarding treatment provided to him for his 
claimed conditions.  He identified Dr. Mahar but thought that 
he was deceased, as was a Dr. Bacon.  The veteran further 
identified a Dr. J. Lossick and Dr. J. Madison.  Inquiries 
for records were returned as undeliverable for Drs. Bacon and 
Lossick.  The veteran was advised of this in July 1998.  No 
reply was received from Dr. Madison or Dr. Mahar.  In 
addition, a request for records from St. Elizabeth Hospital 
Medical Center was returned in July 1998 with a negative 
reply for records going back past 21 years.  

Associated with the claims file is a single entry from G. J. 
Gardner, M. D., dated in August 1992.  Dr. Gardner treated 
the veteran for a urticarial reaction.  He had complained of 
trouble breathing. Dr. Gardner noted that the lungs were 
completely clear with no wheezing or increased expiratory 
time.

Also associated with the claims file were private treatment 
records from T. R. Cubbison, M. D., and P. E. Dintiman, M. D.  
Dr. Cubbison's records cover a period from January 1994 to 
July 1998.  They reflect multiple treatment entries related 
to diagnosis of cervical strain and anxiety.  The records 
contained the results of a pulmonary function test (PFT) that 
was apparently incorrectly dated in 1990, rather than 1995, 
but there was no interpretation of the results in the 
records.  However, the clinical records did not relate any 
type of respiratory complaints to the veteran's period of 
hospitalization in October/November 1975.  There were no 
entries to relate any of the veteran's complaint to the 
period VA hospitalization.

The treatment records from Dr. Dintiman cover a period from 
January 1990 to August 1998.  However, they also contain no 
information relative to the issue on appeal as they pertain 
primarily to treatment for genitourinary-related complaints.

The veteran was afforded a VA general medical examination in 
March 1999.  The veteran complained of occasional chest pain.  
Physical examination of the eyes reported the pupils as equal 
and reactive to light.  The extraocular movements were 
intact.  The veteran was edentulous.  The veteran was not in 
respiratory distress.  Air entry was good bilaterally.  There 
was no evidence of wheezing and no rales or bronchi were 
heard.  Other than findings related to the left knee, there 
were no musculoskeletal abnormalities noted.  The examiner 
provided no diagnosis that was pertinent to the veteran's 
claim.  A PFT was interpreted to show the Forced Expiratory 
Volume in one-second (FEV1) to Vital Capacity (VC) ratio was 
within normal limits.  The report stated that the reduced VC 
suggested a restrictive impairment.  A magnetic resonance 
image (MRI) brain scan with, and without, contrast, was 
interpreted to show mild diffuse atrophy with no focal 
findings or abnormal enhancement.

The veteran was afforded a VA neurology examination in April 
1999.  The examiner noted that the veteran's claims file and 
Dr. Gilliland's letter had been reviewed.  Physical 
examination reported the veteran to be oriented times 2 1/2.  
He gave the wrong date when asked.  He was noted to be 
somnolent.  His mini-mental examination was 20/29.  Cranial 
nerve examination of 2-12 was intact.  Motor examination was 
5/5 all over with no drift or orbiting.  Coordination was 
described as normal finger-to-nose and heel-to-shin.  The 
deep tendon reflexes (DTRs) were 1+ all over.  The veteran 
was intact to light touch and pinprick in all extremities.  
The examiner noted the veteran's complaints of hypersomnia as 
well as several other physical complaints.  The examiner's 
impression was that it was extremely unlikely that the side 
of effects of Dilantin and Phenobarbital, e.g. dizziness, 
lightheadedness, would last beyond the veteran's 
prescription.  The examiner stated that they symptoms 
preceded the veteran's hospitalization and seemed to stem 
from his 1968 trauma.  In regard to Dr. Gilliland's letter, 
the examiner stated that it was very unlikely that the 
veteran's hypersomnolence was caused by his fall in November 
1975.  Specifically, the veteran fell on his face and his 
mental status was noted by the nursing staff to not have 
changed.  Studies (x-rays) done at the time were negative.  
There was no loss of conscious noted by either the family or 
medical staff.  The complaint of hypersomnolence predated the 
fall by at least a few days.  

The veteran underwent a neuropsychological evaluation in May 
1999, to include psychological testing.  The testing was 
prompted by the veteran's mini-mental score of 20/29 in April 
1999.  The veteran was not noted to be somnolent during his 
testing or evaluation.  The results of the testing and 
evaluation did not relate any of the veteran's physical 
complaints, or complaint of hypersomnolence to his period of 
VA hospitalization.

Associated with the claims file are treatment records from 
Dr. Gilliland for the period from April 1997 to October 1999.  
An entry dated in April 1997 noted that the veteran 
complained of sleeping 16 hours a day.  He also said that his 
teeth were worn out and that his eyes hurt.  He further 
complained of pains in the chest and problems breathing at 
night.  Neurological examination was normal.  The diagnoses 
were narcolepsy, seizure disorder by history and cervical 
spondylosis, moderately sever.  The veteran underwent a 
computed tomogram (CT) study of the brain, with and without 
contrast, in June 1997.  The results were interpreted as 
unremarkable.  A June 1997 treatment entry noted the CT 
results as well as a negative EEG.  A March 1999 entry noted 
continued complaints of hypersomnolence but noted that the 
veteran did not fall asleep when driving.  A final entry, 
dated in October 1999, reported no change in the neurological 
status, however, the veteran continued to complain of 
excessive daytime sleepiness.

A VA examination addendum was added in December 1999.  The 
addendum noted that the claims file was reviewed, to include 
Dr. Gilliland's letter and the VA examination reports and 
test results.  The addendum stated that the medical 
examination from March 1999 did not reflect any disorders 
related to the veteran's fall in 1975.  

Finally, the veteran has submitted voluminous lay statements 
from himself, family members, and two individuals that were 
inpatient with him in 1975.  The claims file also contains 
transcripts from a number of hearings as well as 
congressional correspondence discussing the veteran's 
contentions and the VA's findings.  In essence the veteran 
contends that he was able to walk into the VA hospital in 
October 1975.  He was given increased Dilantin and 
Phenobarbital dosages in preparation for his knee surgery.  
He complained to his VA physician that the medication was 
having an adverse affect on him, making him sleepy, short of 
breath and causing chest pains.  He further contends that he 
fell and suffered his claimed disabilities because his legs 
gave out from him when he attempted to go from his bed to a 
wheelchair.  Subsequent to his fall, he slept all of the 
time, and was not able to raise his arms to feed himself.  He 
was not able to walk when he was discharged from the hospital 
because of weakness.  Finally, he contends that he has 
suffered from his claimed disabilities since 1975 as a direct 
result of his fall.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

The law provides that the VA must pay disability compensation 
to a veteran "in the same manner as if such disability, 
aggravation or death were service-connected" under the 
following circumstances: the veteran suffers an injury, or an 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, or the pursuit of certain 
vocational rehabilitation, or as a result of having submitted 
to an examination under any VA law or regulation, which is 
not the result of his willful misconduct, and such injury or 
aggravation results in additional disability or death to the 
veteran.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury 
suffered as a result of hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  See 38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1996, a veteran is not 
required to show fault on the part of VA.  See Brown v. 
Gardner, 513 U.S. 115 (1994) (holding that 38 U.S.C. § 1151 
did not require claimant to show an element of fault in the 
VA medical treatment; cf. 38 U.S.C. § 1151 (Supp. III 1997) 
(amending this section to requiring some element of fault in 
the VA medical treatment for all claims filed after October 
1, 1996).  See Jimison v. West, 13 Vet. App. 75, 77 (1999).

In this case, there is no evidence to show that the veteran 
has a current disability involving chest pains, respiratory 
problems, shortness of breath, and droopy eyelids and pain in 
both eyes.  The veteran has, at times, reported experiencing 
these symptoms.  However, there is no medical evidence to 
show that he suffers from an identifiable disability.  It is 
well to recall that the veteran had made a claim for 
entitlement to service connection for an eye disorder that 
was denied earlier in 1975.  A review of VA and private 
treatment records does not reflect anything more than a 
decrease in visual acuity of the veteran's eyes.  He has been 
diagnosed with blepharospasms and ptosis but neither 
diagnosis has been stated to represent a disability.  More 
importantly, neither diagnosis has been related to his period 
of VA hospitalization in October/November 1975.

In regard to the complaints of chest pain, respiratory 
problems, and shortness of breath, there is no competent 
medical evidence to reflect any current diagnosed condition 
related to those complaints such as to represent any type of 
disability.  Further, there is no competent evidence to show 
that any such complaints are due directly to the veteran's 
period of VA hospitalization.

As to the veteran's complaints of hypersomnolence or 
narcolepsy, the evidence clearly shows that the appellant 
suffered severe head trauma in 1968 and he has also said that 
he suffered head trauma at work in 1969.  Treatment records 
from St. Elizabeth Hospital from February to March 1975 
reflect evaluation of the veteran's symptomatology related to 
his head trauma as well as showing Dr. Mahar as his treating 
physician.  The claims file contains a number of items that 
show the veteran as claiming total disability as a result of 
the residuals of his head trauma related solely to his 
injuries at work in 1968 and 1969, including items submitted 
after his fall at the VA hospital in 1975.  To that end Dr. 
Mahar submitted several statements attesting to the veteran's 
total and permanent disability in 1975, 1979 and 1980 that 
attributed the appellant's status to his work injuries.  It 
should be noted that Dr. Mahar also referred to Dr. Gilliland 
as supporting his opinion in December 1979.

The veteran was even evaluated by Dr. Gilliland in December 
1977 at St. Elizabeth Hospital.  The veteran's history of 
medication and fall during his period of VA hospitalization 
was clearly noted in the records of that hospitalization.  
Yet, the discharge diagnosis was hypersomnolence of unknown 
etiology.  Dr. Gilliland did not attribute the veteran's 
condition to any incident from the veteran's period of VA 
hospitalization in October/November 1975.

The VA hospitalization records for October to November 1975 
clearly reflect that the veteran fell in November 1975.  
There is no dispute as to that fact.  The records also show 
the veteran as sleepy, feeling weak and dizzy, and 
complaining of some chest pain after the fall and prior to 
his discharge.  However, the subsequent VA treatment records 
do not show any nexus of the veteran's complaints to his 
period of hospitalization in October/November 1975.  He was 
evaluated by neurology, psychology, and psychiatry.  He 
underwent EEGs, CT scans, MRI study, polysomnography, and 
psychological testing.  However, there is no medical opinion 
to show that his hypersomnolence is related to his fall or 
treatment in 1975.  

The Board notes that Dr. Mahar, in July 1985, and Dr. 
Gilliland, in September 1997, both wrote letters of support 
for the veteran's claim.  Dr. Mahar made a general statement 
that narcolepsy developed during or after a stay at the VA 
hospital in Cleveland.  He provided no rationale for his 
comment.  In his letter, Dr. Gilliland noted the veteran's 
history of trauma to his head in 1968 and his course of 
treatment at the VA hospital in 1975.  He acknowledged that 
the veteran's neurological examination under his care had 
been normal except for hypersomnolence.  He then opined that 
the veteran sustained a cerebral concussion as a result of 
his fall in 1975 and has continued to have signs and symptoms 
of hypersomnolence or narcolepsy since that time.  However, 
Dr. Gilliland cited to no medical evidence to support his 
conclusion.  Moreover, he made no such causal connection at 
the time of his December 1977 evaluation of the veteran for 
the very same complaints.  Further, Dr. Gilliland's private 
treatment records from April 1997 to October 1999 do not 
contain any statements or findings that support the opinion 
in the September 1997 letter.

By way of contrast, the VA neurological examiner in April 
1999 reviewed all of the records.  The examiner stated a 
clear opinion that it was extremely unlikely that the side 
effects of Dilantin and Phenobarbital, as a cause of the 
hypersomnolence, had extended past the veteran's period of 
hospitalization in 1975.  This was also noted by the letter 
from the Acting Director of the VA hospital to the veteran in 
March 1976.  The examiner noted that the veteran's symptoms 
of dizziness, and headaches long preceded the appellant's 
period of hospitalization in 1975.  Further, the examiner 
specifically cited to Dr. Gilliland's letter in noting that 
it was unlikely that there was any further permanent injury 
as a result of the fall.  The examiner cited to the fact that 
the veteran fell on his face, his mental status at the time 
was not noted to be changed from previous, studies done after 
the fall were negative, and there was no loss of 
consciousness.  When the VA examiner's opinion is considered 
with the significant amount of medical evidence that 
demonstrates that there is no identifiable neurological 
findings to link the veteran's complaint to his period of 
hospitalization in October/November 1975, the Board find's 
that the VA examiner's opinion more probative to a final 
decision in this case.  In this regard the Board observes 
that, contrary to Dr. Gilliland's opinion, there is no 
contemporaneous medical evidence that the veteran sustained a 
cerebral concussion as a result of his fall in 1975 and Dr. 
Gilliland does not mention the veteran's previous documented 
head traumas in rendering his opinion.

Finally, while the veteran did not specifically raise the 
issue of dental problems at the time of his claim to reopen 
in February 1994, the Board notes that he has never provided 
any treatment records or medical opinion in support of his 
claim that he had to have his teeth removed as a result of 
his fall in November 1975.  He has provided a copy of a bill 
for dental treatment and submitted numerous lay statements 
that his dental care and loss of teeth was directly the 
result of his fall.  None of the veteran's private physicians 
have ever offered a comment that his dental condition is 
related to his period of treatment at the VA hospital.  The 
Board acknowledges that his gold plate did fall out as 
reflected in a VA treatment record, but the VA record which 
documents this is dated in November 1976, a year after the 
fall during the VA hospitalization in 1975, although the 
veteran asserts that the date on this VA record is incorrect.  
In any event, there is no medical evidence that the loss of 
the "gold inlay" of the veteran's tooth, whether in 1975 or 
1976 constituted a disability as a result of VA treatment.  
While the veteran is capable of presenting lay evidence 
regarding the symptoms of his dental condition, where, as 
here, a medical opinion is required to diagnose the condition 
and to provide a nexus to his treatment at the VA hospital in 
October/November 1975, only a qualified individual can 
provide that evidence.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has also considered the veteran's many lay 
statements, as well as the many lay statements from his 
family members, the appellant's testimony at his various 
hearings, as well as the testimony and statements from those 
individuals that were in his hospital ward at the time of his 
treatment in 1975.  The lay statements support the veteran's 
contention that he was able to walk into the hospital in 
October 1975, that he became increasingly sleepy and weak 
during his course of treatment, that he fell in November 
1975, and that he was feeling even more sleepy and weak after 
his fall and even after he was discharged from the hospital.  
However, there is no indication that the veteran, or any of 
his supporting witnesses, have any type of medical training 
that would enable them to render an opinion as to a diagnosis 
of any residual and as to any etiology of any residual that 
may exist as a result of the veteran's period of treatment in 
October/November 1975.  Where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994)

In considering all of the evidence of record, and for the 
reasons previously discussed, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for disabilities arising from his period of treatment the VA 
hospital in Cleveland from October to November 1975.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for disabilities, 
to include narcolepsy, chest pains, respiratory problems, and 
droopy eyelids and pain in both eyes, claimed to have been 
sustained during hospitalization in a VA hospital from 
October to November 1975, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

